942 N.E.2d 450 (2011)
239 Ill. 2d 563
PEOPLE State of Illinois, respondent,
v.
Michael EDGLESTON, petitioner.
No. 111323.
Supreme Court of Illinois.
January 26, 2011.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Edgleston, case No. 1-08-0964 (09/30/10). The appellate court is directed to reconsider its judgment in light of People v. Sargent, 239 Ill. 2d 166, 346 Ill.Dec. *451 441, 940 N.E.2d 1045 (2010), to determine if a different result is warranted.